Title: To Thomas Jefferson from the Board of War, 16 November 1779
From: Board of War
To: Jefferson, Thomas



War Office Wmsburg Novr. 16th. 1779.

The Board, from a variety of circumstances, think it probable that the British army may intend some Offensive operations against this State the ensuing Winter. Not only the exposed position of this Country, and its particular situation so favorable to the plans of predatory warfare, lead them to this opinion, but they are Strengthened in it, by the unsuccessful Attempt on the Savannah, and the departure of the french fleet from the American Coasts, whereby our enemies being left masters of the American Seas, may commence operations here, freed from the apprehensions of a superior maritime power. Influenced by these reasons the members of the Board of War recommend that measures be immediately taken, to throw this Country into as respectable a military posture as possible. To effect which the more speedily, that the necessary arrangements of defence, be immediately formed, and the necessary preparations made, to support, arm and equipt such numbers of the militia, as contingencies may render necessary to be called into the field; that twelve pieces of Field artillery be immediately mounted, proper harness secured, and sufficient number of Artillery horses, and ammunition Waggons, Baggage Waggons, forage Waggons, and Waggons for the commissariate be immediately furnished; that armourers be employed to put the arms in public magazines in readiness for immediate Service; that instant Attention, be paid to the five thousand Stands at Cumberland, three hundred at Richmond, and about one thousand at Petersburg which, for want of  Cleaning, and due attention are Spoiling and growing more and more unfit for Service every day; that to supply the want of leather Cartridge Boxes, of which there is a great scantiness, two thousand tin Boxes such as are used in the continental Army by Light Infantry, be immediately made, that recommendations be immediately sent out to the County Lieutenants to have the arms and military Stores in their possession, put into the best order; that they be urged to endeavour to furnish their several Counties with Cartouch boxes, for which purpose they may if necessary be furnished with money on account, provided the Cartouch boxes when made, be considered as belonging to the State and not to the several Counties, and be subject to the disposition of the Executive. That a small number of arms, be distributed to the several exposed Counties for their defence against marauding parties; that Stations of Observation be pitched on for Nelsons Corps of Dragoons; that look out Boats be kept constantly on the Watch, that our Ships and Galleys form a Line of Connection from the North to the South Cape, with orders to communicate the necessary informations of the approach of the enemy to the several garrisons and the Commandants thereof, hold in constant readiness, express Riders to communicate Intelligence to the Executive with all possible dispatch. The Board while they take liberty to make these several recommendations to the Executive, beg leave to mention, that nothing in their opinion woud conduce more to accelerate and give energy to military preparations, than the appointment of a general Officer to carry into execution the Orders of the Executive: Civil Bodies tho [they] may dictate to, are Illy calculated to direct military ones. The Vigor and dispatch, necessary in military movements, can only be derived from full powers concentered in one man, whose presence and exertion will give concerted plans, proper force and activity. The Board therefore recommends, that at this critical juncture a general Officer, be appointed, to direct such military operations as circumstances may call forth.

jas. innes wm. nelson geo: lyne

